Citation Nr: 0417838	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02-01 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the RO.

Procedural history

In a June 1973 rating decision, the Department of Veterans 
Affairs (VA) Regional Office in Roanoke, Virginia (the RO) 
granted the veteran's claim of entitlement to service 
connection for left ear hearing loss.  A noncompensable 
disability rating was assigned.  

In May 1991 the veteran filed a claim of entitlement to 
service connection for right ear hearing loss.  In a July 
1991 decision, the RO confirmed and continued the previously-
assigned noncompensable disability rating for the service-
connected left ear hearing loss; the matter of the veteran's 
entitlement to service connection for right ear hearing loss 
was not addressed.

In April 2001 the veteran filed a claim of entitlement to an 
increased disability rating for his service-connected left 
ear hearing loss.  He subsequently filed a claim for service 
connection for right ear hearing loss [which turned out to be 
unnecessary, because an unacted-upon claim already existed].  
The September 2001 RO rating decision of the RO held: (1) 
VA's failure to establish service connection for right ear 
hearing loss in July 1991was clearly and unmistakably 
erroneous; 
(2) service connection for bilateral hearing loss was 
therefore granted, effective May 14, 1991; (3) a disability 
rating of 10 percent for the service-connected bilateral 
hearing loss was appropriate for the period from May 14, 1991 
through June 3, 2001; and (4) the evaluation for bilateral 
hearing loss was reduced to noncompensable (zero percent) 
effective from June 4, 2001.  

In its September 2001 rating decision, the RO also continued 
a previously-assigned noncompensable disability rating for 
service-connected bilateral episcleritis and denied 
entitlement to a 10 percent evaluation based on multiple 
noncompensable service connected disabilities from June 4, 
2001 under 38 C.F.R. § 3.324.

The veteran was notified of the RO's decision in October 
2001.  In December 2001 he submitted a statement in which he 
indicated in full as follows:  "I request to file a notice 
of disagreement with the VA's rating decision of 9/25/01.  
Please send me a statement of the case."  The RO furnished 
him with a Statement of the Case (SOC) as to three issues:  
(1) whether the failure to establish service connection for 
hearing loss, right ear, in rating dated July 26, 1991 was 
clearly and unmistakably erroneous; (2) evaluation of 
bilateral episcleritis, evaluated as zero percent disabling; 
and (3) entitlement to a 10 percent evaluation based on 
multiple noncompensable service-connected disabilities from 
June 4, 2001.    

In his Substantive Appeal (VA Form 9), submitted in February 
2002, the veteran cited disagreement solely with the 
disability rating assigned for his service-connected 
bilateral hearing loss.  That issue, accordingly, is the only 
issue that is before the Board at this time.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.202 (2003).

Issues not on appeal

In November 2002, the RO awarded service connection for 
tinnitus, rated 10 percent disabling.  The veteran has not 
indicated disagreement with that decision, and it therefore 
not currently before the Board.  

As noted above, the veteran did not perfect an appeal as to 
the matter of entitlement to a 10 percent rating for multiple 
noncompensable disabilities. In any event, that issue has 
been rendered moot by the assignment of a 10 percent rating 
for tinnitus.  See 38 C.F.R. § 3.342 (2003).

The veteran did not perfect an appeal as to the issue of 
evaluation of bilateral episcleritis.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  Accordingly, that 
issue is not before the Board and will be discussed no 
further herein.

As a final preliminary matter, based on the procedural 
history of this case the Board does not believe that the 
appeal includes the matter of restoration of a previously 
assigned 10 percent disability, for the simple reason that a 
10 percent rating was not assigned and then subsequently 
reduced.  Rather, the September 2001 rating decision granted 
service connection for bilateral hearing loss and 
retroactively assigned a 10 percent rating for a certain 
period.  See Fenderson v. West, 12 Vet. App. 119 (1999), in 
which the United Sates Court of Appeals for Veterans Claims 
(the Court) discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found.  
This will be addressed in greater detail in the Board's 
analysis below.  

In the SOC, the RO explained that, with respect to the award 
by the RO of the 10 percent rating for bilateral hearing 
loss, for the period between May 14, 1991 and June 3, 2001, 
"[t]he effective date is the date of claim for an increased 
evaluation [in 1991].  The effective date of reduction is the 
date of the VA exam that showed a compensable evaluation was 
no longer warranted.  Due process is not required because it 
does not result in a decrease in benefits that the veteran 
had been receiving."  Although somewhat inartfully worded, 
the RO in essence indicated that it had assigned ratings per 
Fenderson and that the matter of restoration, and the 
procedural safeguards found in 38 C.F.R. § 3.344, were 
inapplicable.  The Board agrees with that assessment.     




FINDING OF FACT

The report of an August 2002 VA examination shows that the 
veteran had level I hearing in each ear; VA examination in 
June 2001 shows that the veteran had level III hearing in the 
right ear and level II hearing in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, 4.86 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks a compensable disability rating for his 
service-connected bilateral hearing loss.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. (2000), in which the Court held that VA could 
not assist in the development of a claim that was not well 
grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The veteran was provided the laws and regulations pertaining 
to his claim, to include the statutory provisions of the 
VCAA, in the January 2002 statement of the case (SOC).  

Crucially, the record reflects that the veteran was provided 
adequate and appropriate VCAA notice by means of a letter 
from the RO in May 2001 in regards to his initial claim of 
entitlement to a compensable evaluation for unilateral (left 
ear) hearing loss.  In particular, the RO informed the 
veteran in that letter that it would help him get such things 
as medical records, employment records and records from other 
federal agencies, and that it would also assist him by 
providing him with a medical examination.  The veteran was 
provided with a list of various types of evidence that he was 
requested to send to the RO.  See the May 23, 2001 letter 
from the RO to the veteran.  This letter is sufficiently 
specific so as to satisfy Quartuccio concerns as to notifying 
the veteran of the relative responsibilities of the RO and 
himself.  The Board notes that the evidentiary requirements 
for an increased rating for unilateral hearing loss and those 
for bilateral hearing loss are virtually indistinguishable.  
In addition, the supplemental statement of the case furnished 
to the veteran in November 2002 set forth the specific 
regulatory provisions of the VCAA.
The Board accordingly concludes that the veteran has been 
furnished with appropriate and adequate VCAA notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes the reports of two VA 
audiological examinations conducted pursuant to the veteran's 
request for a compensable disability rating.  Moreover, 
neither the veteran nor his representative has identified any 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  
See 38 C.F.R. § 3.103 (2003).  In his February 2002 
substantive appeal (VA Form 9), the veteran declined a 
personal hearing before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  Specific diagnostic codes will be 
discussed where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2003).  

Specific rating criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel (dB) 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85 (2002).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's initial claim for service 
connection was received in April 2003, after the amended 
regulations became effective.  Thus, the veteran's claim will 
be evaluated in accordance with the amended regulations only.  
See VAOPGCPREC 3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed, and therefore, 
has no effect on the veteran's claim.  However, pertinent 
changes were made to 38 C.F.R. § 4.86, regarding cases of 
exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 
hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991). 

The veteran's service medical records demonstrate that he was 
treated for hearing loss.  As noted in the Introduction, 
service connection was granted for left ear hearing loss in 
June 1973, based on an April 1973 VA audiology examination 
which showed mild high frequency hearing impairment in the 
left ear.  The right ear was within normal limits.

There is no pertinent medical evidence of record until June 
1991.  A VA audiology examination resulted in the following 
findings:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
45
70
90
LEFT
N/A
35
40
70
85

Speech recognition was 82 percent on the right and 86 percent 
on the left.

There is no pertinent medical evidence until the veteran 
reopened his claim in the Spring of 1991.  On VA audiological 
evaluation in June 2001, pure tone threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
20
40
65
LEFT
N/A
15
20
60
70

Speech recognition was 80 percent in the right ear and 84 
percent in the left ear.  

As discussed above, the RO, in a September 2001 rating 
decision, found that a July 1991 decision whereby service 
connection for right ear hearing loss was denied was clearly 
and unmistakably erroneous, and awarded service connection 
therefor, assigning a noncompensable evaluation for the now-
service-connected bilateral hearing loss.  The veteran's 
claim of entitlement to a compensable evaluation for service-
connected unilateral (left ear) hearing loss became, in 
essence, a claim of entitlement to a compensable evaluation 
for bilateral hearing loss.  

On VA audiological evaluation in August 2002, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
25
60
70
LEFT
N/A
15
25
65
75

Speech recognition was 94 percent in the right ear and 92 
percent in the left ear.  

Analysis

Service connection is currently in effect for bilateral 
hearing loss, evaluated as zero percent disabling.  The 
veteran seeks a higher disability rating.  

As an initial matter, the Board acknowledges the veteran's 
argument to the effect that the VA audiometric examination 
conducted in 1991 showed a level of hearing impairment more 
severe than is currently shown, and that the accuracy of the 
June 2001 and August 2002 examinations is therefore suspect.  
The thrust of the veteran's argument is that hearing loss 
cannot improve, so any audiology examination report which 
demonstrate improvement are erroneous.  

The Board agrees with the first part of the veteran's 
statement; the 1991 findings clearly show more severe hearing 
loss than the 2001 and 2002 reports.  The Board disagrees 
with the conclusion that this somehow makes the more recent 
examination results suspect.  In fact, the opposite 
conclusion can more easily be reached.  The record does not 
conclusively demonstrate that his hearing loss has, in fact, 
"improved".  Indeed, it is possible that the 1991 
examination report was not a true reflection of the veteran's 
hearing loss.  The veteran has provided no medical basis for 
the underlying premise that hearing loss cannot improve, and 
as a lay person without medical training he is not qualified 
to render such an opinion himself.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].
  
In any event, the Board is obligated to look at recent 
evidence in evaluating a disability; more remote evidence 
such as the 1991 examination results, although clearly to be 
considered, is of less significance.  See Francisco v. Brown, 
7 Vet. App. 55 (1994) [where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern].  

Of record are VA examination reports in June 1991 and August 
1992.  The findings shown in June 2001 were in effect 
confirmed by those shown in August 2002.
There is no recent evidence which serves to call these 
reports into question.  Accordingly, the Board rejects the 
veteran's contentions concerning these reports based on the 
1991 findings, which appear to be an anomaly.    
Schedular rating

Applying the findings of the August 2002 and June 2001 VA 
examinations to the rating criteria for hearing impairment, 
the Board concludes that there is no basis at this time for a 
rating assignment in excess of the currently assigned 
noncompensable evaluation.  

The report of the August 2002 examination shows that the 
veteran's right ear manifested average puretone thresholds of 
43 decibels in the right ear and 45 decibels in the left ear, 
with speech discrimination of 94 percent in the right ear and 
92 percent in the left ear.  Reference to 38 C.F.R. § 4.85, 
Table VI, shows the veteran's hearing loss to be Level I 
impairment for each ear.  Under 38 C.F.R. § 4.85, Table VII, 
this degree of bilateral hearing impairment is 
noncompensable.  The report of the June 2001 examination 
shows that the veteran manifested average puretone thresholds 
of 35 decibels in the right ear and 41 decibels in the left 
ear, with speech discrimination of 80 percent in the right 
ear and 84 percent in the left ear.  Reference to 38 C.F.R. § 
4.85, Table VI, shows the veteran's hearing loss to be Level 
III impairment for the right ear, and Level II impairment in 
the left ear.  Under 38 C.F.R. § 4.85, Table VII, this degree 
of bilateral hearing impairment is also noncompensable.

The Board notes that no matter which examination is used, the 
schedular criteria for a compensable rating are not met.  As 
noted by the Board above, there are no recent examination or 
treatment reports which call these reports into question.  

Moreover, since there are specific requirements in terms of 
pure tone threshold averages and speech reception test 
results for each percentage rating, the assignment of a 
compensable rating utilizing the provisions of 38 C.F.R. § 
4.7 is not appropriate.  The veteran's test results clearly 
fall within the parameters for a zero percent rating.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Tables 
VI, VII, Diagnostic Code 6100 (2003).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
38 C.F.R. § 4.85 because the speech discrimination test may 
not reflect the severity of communicative functioning that 
some veterans experience.  See 64 Fed. Reg. 25,203 (May 11, 
1999).  Under 38 C.F.R. § 4.86(a), if puretone thresholds at 
each of the specified frequencies (1000, 2000, 3000, and 4000 
Hertz) are 55 dB's or more, an evaluation could be based upon 
either Table VI or Table VIa, whichever results in a higher 
evaluation.  Under section 4.86(b), when a puretone threshold 
is 30 dB or less at 1000 Hertz, and is 70 dB or more at 2000 
Hertz, an evaluation could also be based either upon Table VI 
or Table VIa, whichever results in a higher evaluation.

It is clear from the medical evidence that the provisions of 
38 C.F.R. § 4.86 are not met in this case with respect to 
either ear.  Puretone thresholds only exceed 55 dB's at 3000 
Hertz and above in each ear, so the requirements of 
subdivision (a) are not satisfied.  With respect to 
subdivision (b), although puretone thresholds are below 30 dB 
at 1000 Hertz, they are not 70 dB or more at 2000 Hertz.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

As has been discussed at length in the Introduction, in its 
September 2001 rating decision, the RO assigned a 10 percent 
disability rating from  May 14, 1991 through June 3, 2001 and 
a noncompensable rating from June 4, 2001.  The 10 percent 
rating was based on the 1991 audiology findings, which were 
consistent with the assignment of such rating.  The June 4, 
2001 date was the date of the VA examination which has been 
discussed above.  That was the first pertinent medical 
evidence of record since 1991 and was consistent with the 
assignment of a noncompensable disability rating.  That 
noncompensable level of disability was subsequently confirmed 
by the August 2002 examination.  For these reasons, the Board 
concludes, as did the RO, that a 10 percent disability rating 
may be assigned from  May 14, 1991 through June 3, 2001 and a 
noncompensable rating from June 4, 2001 forward, since 
nothing after that date allows for the assignment of a 
compensable rating.
    
Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased (compensable) disability rating 
for bilateral hearing loss is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



